Citation Nr: 9912650	
Decision Date: 05/07/99    Archive Date: 05/12/99

DOCKET NO.  96-27 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an increased rating for bipolar disorder, 
currently rated as 70 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. M. Ferris, Associate Counsel




INTRODUCTION

The veteran had active duty from October 1972 to December 
1973.

The veteran was service connected for bipolar disorder in a 
February 1995 rating decision.  The RO evaluated his 
disability as 30 percent disabling.  In April 1996, the RO 
confirmed the 30 percent rating.  In a May 1996 letter, the 
veteran, through his representative, disagreed with the 30 
percent evaluation and contended that the disability is more 
severe than the assigned rating.  This appeal followed.

In November 1997, the Board of Veterans' Appeals (the Board) 
remanded this case so that additional evidentiary development 
could be undertaken.  This was accomplished, and in a 
November 1998 Supplemental Statement of the Case, the RO 
increased the veteran's rating to 70 percent disabling.

The United States Court of Appeals for Veterans Claims (the 
Court) has held, regarding a claim for an increased rating, 
that the claimant will generally be presumed to be seeking 
the maximum benefit allowed by law and regulation.  The Court 
also stated that it follows that such a claim remains in 
controversy "where less than the maximum available benefits 
are awarded."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  
Therefore, the veteran's appeal continues.


FINDINGS OF FACT

1.  The veteran's only service-connected disability is 
bipolar disorder, which is currently evaluated as 70 percent 
disabling.

2.  The veteran's service-connected bipolar disorder is 
currently manifested by severe impairment in social and 
occupational functioning, so as to effectively prevent the 
veteran from securing substantially gainful employment.



CONCLUSION OF LAW

The schedular criteria for an evaluation of 100 percent for 
bipolar disorder have been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.16(c), 4.132, Diagnostic Code 9411 
(1996);38 C.F.R. §  4.130, Diagnostic Code 9411 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran has presented a 
well-grounded claim for an increased evaluation for his 
service connected bipolar disorder within the meaning of 
38 U.S.C.A. § 5107(a).  In order to present a well grounded 
claim for an increased rating of a service-connected 
disability, the veteran need only submit his or her 
statements that symptoms, reasonably construed as related to 
the service-connected disability, have increased in severity 
since the last evaluation.  See Proscelle v. Derwinski, 2 
Vet. App. 629, 631-2 (1992). The veteran has stated that the 
symptoms of his service-connected bipolar disorder have 
increased. 

The file shows that the RO has properly developed the 
evidence pursuant to the Board 's November 1997 remand, and 
there is no further VA duty to assist the veteran in the 
development of his claim.  38 U.S.C.A. § 5107(a) (West 1991).

The law and regulations

The Board is required to adjudicate claims for increased 
ratings in light of the rating criteria provided by VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 (1998).  
See Massey v. Brown 7 Vet. App. 204, 208 (1994).  Disability 
evaluations are determined by the application of the schedule 
of ratings, which is based on average impairment of earning 
capacity.  38 U.S.C.A. § 1155 (West 1991).  Separate 
diagnostic codes identify the various disabilities.  The 
rating schedule recognizes that a veteran's disability 
evaluation may require reratings in accordance with changes 
in his or her physical condition.  It is thus essential, in 
evaluating a disability, that each disability be viewed in 
relation to its history.  38 C.F.R. § 4.1 (1998).

Bipolar disorder is rated under the portion of the Schedule 
for Rating Disabilities that pertains to mental disorders.  
Prior to November 7, 1996, bipolar disorder was rated under 
38 C.F.R. § 4.132 (1996).  Effective November 7, 1996, the 
rating schedule for mental disorders was amended and 
redesignated as 38 C.F.R. § 4.130.  See 61 Fed. Reg. 52700 
(October 8, 1996).  The evaluation criteria have 
substantially changed in the new rating schedule and now 
focus on the individual symptoms as manifested throughout the 
record, rather than on medical opinions characterizing 
overall social and industrial impairment as mild, definite, 
considerable, severe, or total.

Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the appellant will apply.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).  In light of the fact that the veteran 
filed his claim before November 7, 1996, the Board will 
evaluate his psychiatric disability below in light of both 
the new and old rating criteria.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990), the United States Court 
of Veterans Appeals stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  See also Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).


Pertinent factual background

As stated above, it is essential in the evaluation of a 
service-connected disability that the disability be viewed in 
relationship to its history.  See 38 C.F.R. § 4.1 (1998); 
Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  The Board 
has therefore carefully reviewed all of the medical evidence 
of record.  However, where entitlement to compensation has 
already been established, and an increase in disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7 Vet. App. 
55, 58 (1994).

The veteran underwent a VA examination in March 1996.  The 
veteran was not working at the time of the examination and 
the examiner noted that he had not worked since prior to 
beginning treatment.  His ability to be clear minded was 
somewhat diminished at times, though better on medications.  
The examiner noted that he had physical limitations as well 
as a mental disability.  The veteran reported that he lives 
with his wife and two children.  On examination, the veteran 
had no looseness of thought associations or hallucinations.  
He was oriented to date, person and place.  The diagnosis was 
bipolar disorder.  The examiner indicated that the veteran 
seems sufficiently unstable in his bipolar disorder to be 
unemployable.  The examiner questioned whether the veteran 
would ever be employable.  The examiner also indicated that 
the veteran's physical disability would prevent him from 
performing physical labor.

In November 1997, the Board remanded this case, among other 
reasons, so that psychological and psychiatric evaluations of 
the veteran could be scheduled.

In September 1998, the veteran underwent a VA psychological 
examination.  He reported having a depressed mood, violent 
outbursts, feelings of hopelessness and occasional suicidal 
ideation.  He reported becoming out of control when angered.  
He denied symptoms associated with bipolar disorder including 
inflated self-esteem, grandiosity, decreased need for sleep, 
pressured speech, flight of ideas, distractibility and an 
increase in goal-directed activity.  The examiner noted that 
the veteran had a history of irritability, violent outbursts, 
drug abuse and theft as well as wide-spread cognitive 
impairments.  When asked whether he took his anger out on his 
family, the veteran replied "No, I don't hit 'em that 
much."  Diagnoses included bipolar disorder, and alcohol and 
cocaine dependence in sustained full remission, by the 
veteran's self-report.  The examiner reported that in 
combination, the veteran's cognitive deficits and 
psychological symptoms were likely to cause significant 
impairment in the veteran's occupational and social 
functioning.  The GAF was reported at 40 .

The veteran was also evaluated by a VA psychiatrist in 
September 1998.  The veteran reported that he had been 
incarcerated for eighteen months, beginning in September 
1997.  He reported that he had not worked gainfully since 
1993 because of his non-service connected back disorder and 
because he gets "dizzy."  The veteran indicated that he and 
his second wife had been together since 1990 and that he 
lived with her and two children.  He reported that he had 
problems with domestic violence before he went to prison.  
The examiner concurred with the findings of the September 
1998 VA psychologist, including the diagnosis of bipolar 
disorder.  The examiner also indicated that the veteran's 
history supports a diagnosis of personality disorder which 
may be the primary diagnosis.  The examiner concurred with 
the GAF of 40 assigned by the psychologist.  The psychiatrist 
further indicated that a GAF of 45 was assigned for symptoms 
attributable to the bipolar disorder alone.  The examiner 
stated that this score represents serious symptoms with 
serious impairment in social and occupational functioning.

The veteran's only service-connected disability is the 
bipolar disorder.

Analysis

Before November 7, 1996, the VA Schedule for Rating 
Disabilities read in pertinent part as follows:

General Rating Formula for Psychoneurotic Disorders:

100%  The attitudes of all contacts 
except the most intimate are so adversely 
affected as to result in virtual 
isolation in the community.  Totally 
incapacitating psychoneurotic, symptoms 
bordering on gross repudiation of reality 
with disturbed thought or behavioral 
processes associated with almost all 
daily activities such as fantasy, 
confusion, panic and explosions of 
aggressive energy resulting in profound 
retreat from mature behavior.  
Demonstrably unable to obtain or retain 
employment.

70%  Ability to establish and maintain 
effective or favorable relationships with 
people is severely impaired. The 
psychoneurotic symptoms are of such 
severity and persistence that there is 
severe impairment in the ability to 
obtain or retain employment. 

38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).


Pursuant to 38 C.F.R. § 4.16(c) (1996), where the only 
compensable service-connected disability is a mental disorder 
assigned a 70 percent evaluation, and such mental disorder 
precludes a veteran from securing or following a 
substantially gainful occupation, the mental disorder shall 
be assigned a 100 percent schedular evaluation under the 
appropriate diagnostic code.  This subsection of the 
regulation has been repealed, but was in effect at the time 
that the veteran brought his claim for an increased 
evaluation.  Therefore it is applicable in this case, 
pursuant to Karnas.  

Although the veteran has been living with his wife and two 
children prior to and after his recent eighteen month 
incarceration, there is evidence of domestic violence in the 
record.  The September 1998 VA psychologist and psychiatrist 
were in agreement that the veteran's psychological symptoms 
caused significant impairment in the veteran's social 
functioning.  In addition, the March 1996 VA examiner 
determined that the veteran was unemployable due to his 
bipolar disorder and was of the opinion that it was 
questionable whether the veteran would ever be employable, 
due to his disability.  The September 1998 examiners both 
found significant impairment in the veteran's occupational 
functioning.  The record reflects that he had not worked 
gainfully since 1993.  The Board notes that the veteran's 
reported GAF score for symptoms attributable to the bipolar 
disorder alone was 45 which is consistent with a severe 
psychiatric disability.  See ftnt 1.  Based on the evidence 
of record, the Board finds the veteran to be unemployable due 
to his service connected bipolar disability.

Because the veteran's only service-connected condition is 
bipolar disorder, which is evaluated as 70 percent disabling 
under the old criteria, and because this disability 
essentially precludes him from substantially gainful 
employment, the Board finds that a schedular evaluation of 
100 percent is warranted under the provisions 38 C.F.R. 
§ 4.16(c).

Accordingly, the Board finds that a 100 percent disability 
evaluation is warranted for the veteran's service-connected 
disability.  In light of this outcome, discussion of the 
current schedular criteria is unnecessary.


ORDER

An evaluation of 100 percent for bipolar disorder is granted, 
subject to the governing regulations applicable to the 
payment of monetary benefits.




		
	Barry F. Bohan 
	Member, Board of Veterans' Appeals



 
  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) [38 C.F.R.  is a scale reflecting the "psychological, 
social, and occupational functioning in a hypothetical continuum of mental health-illness." citing the 
American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS (4th ed.), p.32.]  GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but generally functioning pretty well, and has some 
meaningful interpersonal relationships. Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 
reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).

